Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8382 Filed 12/22/20 Page 1 of 31




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                    2:11-CR-20540-TGB-RSW

                   Plaintiff,
                                            ORDER DENYING IN PART
                                            AND GRANTING IN PART
        vs.                                DEFENDANT'S MOTION TO
                                             VACATE, SET ASIDE, OR
  (11) JIGAR PATEL,                           CORRECT SENTENCE
                                           UNDER 28 U.S.C. § 2255 (ECF.
                   Defendant.                      651; 673)


       Petitioner Jigar Patel was convicted after a jury trial of three counts
 of health care fraud (one conspiracy count and two substantive fraud

 counts) and one count of money laundering and sentenced to a term of 50

 months incarceration and restitution in the amount of $1,952,095.90.

 Judgment, ECF No. 463.

       Petitioner was a licensed physical therapy assistant, but he became

 involved in a wide-ranging health care fraud scheme that relied on him

 and many others to sign thousands of phony records indicating that

 physical therapy treatments were given when in reality they were not.

 Although the Government argued at sentencing that Petitioner should be

 held accountable for over ten million dollars in fraud loss caused to the

 Medicare system by the entire conspiracy and should be subjected to a

 guideline range of 121-151 months (Gov’t Sent. Memo., ECF No. 447), the

                                      1
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8383 Filed 12/22/20 Page 2 of 31




 Court found Petitioner responsible only for the fraud that he personally

 committed, about $ 1.9 million, and calculated the corresponding

 guideline range to be 78-97 months. Sent. Tr., ECF No. 514,

 PageID.7174-75; 7191. Having already calculated a guideline range

 lower than contemplated by the Government’s Sentencing Memorandum,

 the Court then further varied downward—based mainly on Petitioner’s

 relative culpability—and imposed a custody sentence of 50 months. Id. at

 PageID.7214-15.

       Petitioner appealed his conviction and sentence and they were

 affirmed on appeal. Sixth Circ. Ct. of App. Op., ECF No. 594.

       Petitioner has filed two motions under 28 U.S.C. § 2255 seeking to

 vacate, set aside, or correct his sentence (the second of which is

 characterized as a motion to amend the first). ECF Nos. 651; 673.
 Considering the grounds advanced in these two motions (and subsequent

 pleadings) together, Petitioner advances seven claims. Five of these

 contend that he was denied effective assistance of counsel for (1) failing

 to allow Petitioner to testify at trial; (2) failing to raise an Alleyne-based

 claim that the jury should have found the facts supporting certain

 guidelines enhancements; (3) failing to request an evidentiary hearing on

 restitution; (4) failing at the appellate level to raise the Alleyne-based

 claim; and (5) failing to object to alleged Brady, Giglio, and Jencks

 violations by the Government. The two remaining claims allege
 sentencing errors: (1) that Petitioner should be re-sentenced under
                                       2
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8384 Filed 12/22/20 Page 3 of 31




 “Amendment 791” to the U.S. Sentencing Guidelines; and (2) that

 Petitioner’s restitution should be recalculated to avoid double counting of

 losses associated with Chetan Patel, a physical therapist employed by

 Petitioner. None of these claims have any merit except the last one; the

 Government concedes and the Court agrees that the restitution amount

 double counted certain billings where both Petitioner and Chetan Patel

 falsely certified treatment had occurred. Consequently, the motion will

 be denied in part and granted in part.

                          I. Standards of Review

 A.    Ineffective Assistance of Counsel

       The Sixth Amendment to the United States Constitution

  guarantees a criminal defendant the right to the effective assistance of

  counsel. In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme
  Court set forth a two-prong test for determining whether a habeas

  petitioner has received ineffective assistance of counsel. First, a

  petitioner must prove that counsel’s performance was deficient. This

  requires a showing that counsel made errors so serious that he or she

  was not functioning as counsel as guaranteed by the Sixth Amendment.

  Id. at 687. Second, the petitioner must establish that counsel’s deficient

  performance prejudiced the defense. Prejudice arises when counsel’s

  errors were so serious that they deprived the petitioner of a fair trial or

  appeal. Id.


                                      3
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8385 Filed 12/22/20 Page 4 of 31




       To satisfy the performance prong, a petitioner must identify acts

  that were “outside the wide range of professionally competent

  assistance.” Id. at 690. The reviewing court’s scrutiny of counsel’s

  performance is highly deferential. Id. at 689. There is a strong

  presumption that trial counsel rendered adequate assistance and made

  all significant decisions in the exercise of reasonable professional

  judgment. Id. at 690. The petitioner bears the burden of overcoming the

  presumption that the challenged actions were sound trial strategy.

       As to the prejudice prong, a petitioner must show that “there is a

  reasonable probability that, but for counsel’s unprofessional errors, the

  result of the proceeding would have been different.” Id. at 694. A

  reasonable probability is one that is sufficient to undermine confidence

  in the outcome of the proceeding. Id. “On balance, the benchmark for
  judging any claim of ineffectiveness must be whether counsel’s conduct

  so undermined the proper functioning of the adversarial process that the

  [proceeding] cannot be relied on as having produced a just result.”

  Strickland, 466 U.S. at 686. “A court need not determine whether

  counsel’s performance was deficient, if it is easier to dispose of an

  ineffectiveness claim on the ground of lack of sufficient prejudice.”

  Crawley v. Curtis, 151 F. Supp. 2d 878, 883 (E.D. Mich. 2001) (citing

  Strickland, 466 U.S. at 697).




                                      4
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8386 Filed 12/22/20 Page 5 of 31




 B.    Sentencing Errors

       The applicable Sentencing Guidelines are the ones in “in effect on

 the date the defendant is sentenced.” 18 U.S.C. § 3553(a)(4)(A)(ii). A

 federal court “[m]ay not modify a term of imprisonment once it has been

 imposed.” Dillon v. U.S., 560 U.S. 817, 819 (2010) (quoting 18 U.S.C. §

 3582(c)). An exception is provided “in the case of a defendant who has

 been sentenced to a term of imprisonment based on a sentencing range

 that has subsequently been lowered by the Sentencing Commission.” Id.

 The Sentencing Commission may amend the Guidelines, but any

 reduction must be consistent with applicable policy statements issued by

 the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Amendment 791 took

 effect in November 2015 and its effect was to alter the amount-of-loss

 table in Guideline § 2B1.1 that applies to fraud crimes. The Sentencing
 Commission’s Policy Statement effective November 1, 2015 is that the

 Court may only reduce a sentence under 18 U.S.C. § 3582(c)(2) as a result

 of an amendment to the Guidelines Manual based on the specific

 amendments listed in § 1B1.10(d). Amendment 791 is not listed in §

 1B1.10(d).

                               II. Discussion

 A.    Ineffective Assistance of Counsel Claims

       i.     Failing to Allow Petitioner to Testify at Trial.

       Petitioner notes first that he did not testify at the trial, and that he
 believes his testimony could have benefitted his case. ECF No. 651,
                                       5
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8387 Filed 12/22/20 Page 6 of 31




 PageID.8116. Petitioner says that he only spoke with his attorney once

 about testifying,1 and that his attorney did not “[go] over the pros and

 cons of me testifying.” Id. He says that he now understands that “my

 testifying would have clarified many things,” id., and that “[h]is

 testimony would have cleared him” of the money laundering charge. ECF

 No. 662, PageID.8186.

       “The right of a defendant to testify at trial is a constitutional right
 of fundamental dimension and is subject only to a knowing and voluntary

 waiver by the defendant.” United States v. Johnson, 627 F.3d 578, 582

 (6th Cir. 2010). “The defense counsel’s role is to advise the defendant
 whether or not the defendant should take the stand, but it is for the

 defendant, ultimately, to decide.” United States v. Webber, 208 F.3d 545,

 551 (6th Cir. 2000). “Although the ultimate decision whether to testify
 rests with the defendant, when a tactical decision is made not to have the

 defendant testify, the defendant’s assent is presumed.” Id. (citing United

 States v. Joelson, 7 F.3d 174, 177 (9th Cir. 1993)). This is because it is

 presumed that defense counsel followed the professional rules of conduct

 and consulted with the defendant on important decisions in the course of

 the prosecution. Id. (citing Strickland, 466 U.S. at 688-90). “Barring any

 statements or actions from the defendant indicating disagreement with


 1Petitioner also contends that the record does not contain additional
 personal conversations between Petitioner and counsel about Petitioner’s
 decision to testify. ECF No. 662, PageID.8186.
                                      6
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8388 Filed 12/22/20 Page 7 of 31




 counsel or the desire to testify, the trial court is neither required to sua

 sponte address a silent defendant and inquire whether the defendant

 knowingly and intentionally waived the right to testify, nor ensure that

 the defendant has waived the right on the record.” Id. “At base, a

 defendant must ‘alert the trial court’ that he desires to testify or that

 there is a disagreement with defense counsel regarding whether he

 should take the stand.” Id. (citing Pelzer v. United States, 105 F.3d 659

 (table), 1997 WL 12125, at *2 (6th Cir. Jan. 13, 1997)). “When a defendant

 does not alert the trial court of a disagreement, waiver of the right to

 testify may be inferred from the defendant’s conduct.” Id. “Waiver is

 presumed from the defendant’s failure to testify or notify the trial court

 of the desire to do so.” Id. (citing Joelson, 7 F.3d at 177).

       Here, there is no evidence that Petitioner either made an open
 expression of his desire to testify or any evidence that Petitioner’s counsel

 or the trial court ignored Petitioner’s desire to exercise his right to testify.

 Nor is there evidence that Petitioner attempted to communicate with and

 “alert the trial court” to a disagreement with defense counsel regarding

 whether he should take the stand. Indeed, during trial, the Court had

 counsel conduct a colloquy on the record with Petitioner to “determine

 whether or not the – each of the defendants are aware that although

 you’ve rested, they did have the opportunity to – have the opportunity to

 testify on there [sic] own behalf and that they choose not to do so.” ECF
 No. 485, PageID.4634. In the colloquy that followed, Petitioner stated
                                        7
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8389 Filed 12/22/20 Page 8 of 31




 that he had ample time to discuss the pros and cons of testifying with

 counsel, that he chose not to exercise his right, that he knew he could if

 he wanted to, that no one was preventing him from testifying, and that

 this was his own decision. Id. at PageID.4636-37. “These declarations

 concerning the performance of [Petitioner’s] counsel were made in open

 court under oath and thus carry a strong presumption of veracity.” Parris

 v. United States, 2009 WL 454630, at *4 (E.D. Mich. Feb. 24, 2009)

 (collecting cases). See also Blackledge v. Allison, 431 U.S. 63, 74 (1977)

 (“Solemn declarations in open court carry a strong presumption of verity.

 The subsequent presentation of conclusory allegations unsupported by

 specifics is subject to summary dismissal, as are contentions that in the

 face of the record are wholly incredible.”). In light of these statements

 made by Petitioner at trial, and Petitioner’s failure to relay any of the
 “personal conversations” between Petitioner and trial counsel that would

 provide any specific evidence contradicting these sworn statements, trial

 counsel’s assistance was effective with respect to Petitioner’s right to

 testify.2

       Within this claim Petitioner also challenges the sufficiency of the

 evidence behind his money laundering conviction, arguing that the
 Government did not prove beyond a reasonable doubt that any

 2Additionally, Petitioner has not shown that he was prejudiced because
 of the alleged deficient conduct by his counsel. Under Strickland, the
 Court need not consider the prejudicial prong because Petitioner has not
 established the deficient performance prong. Strickland, 466 U.S. at 697.
                                      8
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8390 Filed 12/22/20 Page 9 of 31




 concealment occurred. ECF No. 662, PageID.8187-88; ECF No. 673,

 PageID.8245-47. These are the exact arguments Petitioner made on

 direct appeal and were rejected by the Sixth Circuit. ECF No. 594,

 PageID.7823. They will not be considered here. Dupont v. United States,

 76 F.3d 108, 110 (6th Cir. 1996) (an argument previously addressed and

 rejected on direct appeal may not be relitigated through a § 2255 motion,

 absent exceptional circumstances such as an intervening change in the

 law).
         ii.   Failing to raise an Alleyne-based claim that the jury
               should have found the facts supporting certain
               guideline enhancements at the trial and appellate
               level.

         Petitioner argues that his counsel did not raise a claim under

 Alleyne v. United States, 570 U.S. 99 (2013) during the sentencing

 hearing, and that this failure resulted in a 4-level enhancement to his
 guidelines range. ECF No. 651, PageID.8129-30. He contends that the

 jury should have been tasked with finding beyond a reasonable doubt the

 two-point enhancement for the use of sophisticated means during a

 health care fraud scheme under Guideline § 2B1.1(b)(9)(C), and the two-

 point enhancement for the use of sophisticated laundering methods (use

 of a shell company) under Guideline § 2S1.1(b)(3). ECF No. 662,

 PageID.8191. Petitioner argues his counsel erred in failing to object

 pursuant to Alleyne when the Court engaged in its own fact-finding on

 these enhancements. Id.

                                      9
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8391 Filed 12/22/20 Page 10 of 31




         In Apprendi v. New Jersey, the Supreme Court concluded that any

  “facts that increase the prescribed range of penalties to which a criminal

  defendant is exposed” are elements of the crime that must be admitted

  by the defendant or provided to a jury beyond a reasonable doubt. 530

  U.S. 466, 490 (2000). See also United States v. Booker, 543 U.S. 220, 244

  (2005). Alleyne clarified Apprendi, holding that “the principle applied in

  Apprendi applies with equal force to facts increasing the mandatory

  minimum.” 570 U.S. at 112. “In other words, ‘Apprendi’s definition of

  ‘elements’ necessarily includes not only facts that increase the ceiling,

  but also those that increase the floor.’” United States v. Johnson, 732 F.3d

  577, 583 (6th Cir. 2013) (quoting Alleyne, 570 U.S. at 108 (plurality

  opinion)). Accordingly, under Alleyne, “[f]acts that increase the

  mandatory minimum sentence are therefore elements that must be
  submitted to the jury and found beyond a reasonable doubt.” 570 U.S. at

  108.

         Here, neither of the two-point enhancements applied by the Court

  had any impact on the mandatory minimum or statutory maximum of

  Petitioner’s sentences. None of Petitioner’s offenses of conviction carried

  a mandatory minimum sentence. The lowest statutory maximum

  sentence for any offense was 10 years, and the combined statutory

  maximum sentence was 50 years.3 And Petitioner’s sentencing guideline


  3The maximum term of imprisonment for health care fraud conspiracy
  and health care fraud, aiding and abetting is 10 years. 18 U.S.C. §§ 1347,
                                      10
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8392 Filed 12/22/20 Page 11 of 31




  range, including the four enhancement points, was 78 to 97 months,

  below the lowest statutory maximum sentence of 10 years. ECF No. 514,

  PageID.7191-92. In this case, Petitioner was sentenced to 50 months of

  imprisonment, a term between the mandatory minimum (0 months) and

  the mandatory maximum (120 months). Judgment, ECF No. 463.

  Therefore, the sentencing enhancements that the Court applied “did not

  change these statutorily prescribed ranges, but only the Guidelines

  range.” See United States v. Jackson, 594 Fed. Appx. 297, 300 (6th Cir.

  2015). Accordingly, the Court’s actions did not implicate Alleyne or

  Apprendi and it would have been unsuccessful had defense counsel

  brought a claim pursuant to either motion. See id. (explaining that “[i]n

  a number of subsequent cases, we have followed the Court’s guidance in

  Alleyne, and refused to extend the decision to apply to sentencing-level
  enhancements under the Sentencing Guidelines.”).

       Because defense counsel has no duty to bring a legally baseless

  claim, United States v. Martin, 45 Fed. Appx. 378, 381 (6th Cir. 2002),

  counsel here was not ineffective in failing to object pursuant to Alleyne

  when the Court applied the guidelines enhancements in question. And

  just as the Court determined that trial counsel was not ineffective in




  1349. The maximum term of imprisonment for money laundering, aiding
  and abetting is 20 years. 18 U.S.C. § 1956(a)(1)(B)(i).
                                      11
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8393 Filed 12/22/20 Page 12 of 31




  failing to raise an Alleyne-based claim, the Court finds the same

  regarding appellate counsel.4 Id.
       iii.   Failing to      request        an   evidentiary   hearing     on
              restitution.

       Petitioner raises a number of claims with respect to the Court’s

  restitution calculation. Here, the Court will first consider Petitioner’s

  argument that trial counsel was ineffective when he failed to request a

  separate evidentiary hearing on the question of the amount of restitution.

  ECF No. 651, PageID.8131-32.
       Generally, a sentencing court is not obliged to conduct a separate

  restitution hearing. United States v. Cullinan, 211 F.3d 1270 (table),

  2000 WL 572019, at *1 (6th Cir. May 5, 2000) (citing United States v.
  Smith, 944 F.2d 618, 621 (9th Cir. 1991) (“[T]he [Victim and Witness

  Protection Act] ‘does not require an oral hearing in order for the court to

  determine whether restitution should be awarded and the amount
  thereof.’”); see also United States v. Rochester, 898 F.2d 971, 981 (5th Cir.

  1990). Instead, calculation is traditionally calculated at the time of

  sentencing, as it was here, see ECF No. 514, and “the district court may
  rely on the presentence report to evaluate the factors relating to an order

  of restitution.” Cullinan, 2000 WL 572019, at *1. As a separate

  restitution hearing was not required, it was not constitutionally deficient


  4 Petitioner’s fourth claim under his theory of ineffective assistance of
  counsel. ECF No. 651, PageID.8130-32.
                                        12
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8394 Filed 12/22/20 Page 13 of 31




  for counsel to fail to request a separate evidentiary hearing on the matter.

  The Court will discuss Petitioner’s other restitution-related claims later

  in this order.
       v.    Failing to object to alleged Brady, Giglio, and Jencks
             violations by the Government.

             a.    Summary exhibits under Fed. R. Evid. 1006.

       Here, Petitioner contends that the Government violated Brady
  when it failed to release the business records and other related

  documents that would show that Petitioner had any connection to the

  deals between Chetan Patel and First Care and that therefore the
  spreadsheets shown to the jury accounting for these losses5 were

  unverified and unaudited. ECF No. 673, PageID.8240. As a result,

  Petitioner argues that he was found guilty and received a harsher
  sentence. Id. The alleged Brady documents are Chetan Patel’s First Care

  Home Healthcare employment files and payments made to Chetan from

  co-defendant Tausif Rahman, the leader of the fraud conspiracy, and his
  related companies. ECF No. 684, PageID.8289.

       Petitioner also contends that trial counsel failed to inquire about

  the accuracy of the spreadsheets and request the documents

  substantiating their claims. ECF No. 684, PageID.8286. Because his trial

  counsel failed to cross-examine Respondent’s expert witness regarding


  5 Amounting to $349,329.79, as provided in the Affidavit in Support of
  the United States’ Sur-Reply. ECF No. 669-2.
                                      13
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8395 Filed 12/22/20 Page 14 of 31




  the contents of the summarized exhibits of these spreadsheets, the jury

  was led to believe that the summarized exhibits were in fact the evidence,

  which violates Fed. R. Evid. 10066 as held by United States v. Richardson.

  ECF No. 673, PageID.8241 (citing 233 F.3d 1285, 1294 (11th Cir. 2000)).
       Richardson established that the use of summary exhibits is

  permitted so long as (i) it is supported by evidence in the record, (ii)

  previously presented to the jury, (iii) the court makes it clear that the

  ultimate decision should be made by the jury as to what weight should

  be given to the evidence, and (iv) the defense has the opportunity to cross-

  examine a witness concerning the disputed issue and to present its own

  version of the case. Richardson, 233 F.3d at 1294. The petitioner in that

  case appealed her conviction for embezzlement, money laundering, and

  mail fraud. She claimed that the trial court’s admission into evidence of
  summary evidence with legally conclusory labels constituted reversible

  error. Id. at 1288. However, the court rejected petitioner’s argument

  because the trial court provided numerous limiting instructions to the

  jury and because the government witness testified that the labels on his

  summary exhibits represented his opinion. Id. at 1294. The court



  6“The proponent may use a summary, chart, or calculation to prove the
  content of voluminous writings, recordings, or photographs that cannot
  be conveniently examined in court. The proponent must make the
  originals or duplicates available for examination, or copying, or both, by
  other parties at a reasonable time and place. And the court may order the
  proponent to produce them in court.” Fed. R. Evid. 1006.
                                      14
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8396 Filed 12/22/20 Page 15 of 31




  reasoned that sufficiency of these factors diminishes the likelihood of any

  error in admitting summary evidence. Id.

       In this case, Petitioner relies on the Richardson factor that a

  defense’s opportunity to cross-examine a witness diminishes the

  likelihood of any error in admitting summary evidence. ECF No. 673,

  PageID.8241. Petitioner argues that because defense counsel did not

  cross-examine a witness regarding the use of summary exhibits, the

  likelihood of error in the use of summary exhibits was not diminished

  and therefore the likelihood of error prejudiced him. Id. But failure to

  cross-examine by itself does not establish erroneous use of summary

  exhibits. It merely increases the potential that the summary exhibits

  could have been used erroneously. Under Strickland, Petitioner must

  establish that the failure to cross-examine the witness did in fact
  prejudice him. 466 U.S. at 690. Moreover, Petitioner needed to show that

  defense counsel’s decision to not cross-examine the witness was

  unreasonable. Id. at 687. Petitioner has not done so. The Court therefore

  rejects this argument.

       Next, Petitioner argues that his counsel failed to properly object to

  the Government’s violations of Federal Rule of Evidence1006, which

  requires the prosecution to provide original records, or even duplicates,

  of the data. ECF No. 673, PageID.8240. This argument has some merit

  but ultimately fails.


                                      15
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8397 Filed 12/22/20 Page 16 of 31




       Petitioner relies on Arias-Izquiedo, which ruled that Fed. R. Evid.

  1006 allows for the admission of a summary of voluminous business

  records so long as the defendant is provided “original records upon which

  the summary is based—or duplicates of these originals—prior to the

  admission of the summary.” United States v. Arias-Izquiedo, 449 F.3d

  1168, 1184 (11th Cir. 2006). In that case, petitioner was found guilty of

  aircraft piracy and conspiracy to commit aircraft piracy. In proving its

  case, the prosecution sought to introduce a summary report from the

  airline showing that petitioner and his co-conspirators had previously

  been passengers on the same route. Id. at 1183. The petitioner argued

  that the exhibit did not qualify as a summary because the prosecution

  failed to produce the underlying originals or copies of the documents after

  he made the request for the government to do so. Id. Arias-Izquiedo held
  that because the government did not provide the defendants with the

  original handwritten records or duplicates supporting the summary

  exhibits, it was error for the district court to have admitted the

  documents at trial. Id. at 1184. However, despite the finding of error, the

  court refused to overturn petitioner’s conviction because he failed to

  prove substantial prejudice resulting from the error. Id.

       Petitioner also relies on Gordon v. United States, 438 F.2d 858 (5th

  Cir. 1971). There, the accused was found guilty of a conspiracy to

  misapply funds of a bank and of making false entries in records of a bank.
  Id. In making its case, the prosecution used a federal agent who then
                                      16
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8398 Filed 12/22/20 Page 17 of 31




  used charts to summarize the “complex, intricate, and labyrinthine”

  evidence. Id. at 877. Gordon reasoned that in using summary charts, “the

  better practice is to require that the primary evidence be available to the

  opposing party and to afford a reasonable opportunity for comparison in

  order that the correct of the summary may be tested on cross-

  examination.” Id. at 876-77. The court affirmed the district court’s

  decision to admit the summary charts because it found that, among other

  factors, “all documents relating to each transaction summarized in the

  charts were available for verification.” Id. at 877.

       The Sixth Circuit states that under Rule1006, the government has

  a “duty to ‘state when and where’ the documents underlying its

  summaries could viewed, without regard to whether [defendant] made a

  request for these records.” United States v. Modena, 302 F.3d 626, 633
  (6th Cir. 2002). Modena states five requirements for the admission of an

  evidentiary summary: “(1) the underlying documents must be so

  voluminous that they cannot be conveniently examined in court, (2) the

  proponent of the summary must have made the documents available for

  examination or copying at a reasonable time and place, (3) the underlying

  documents must be admissible in evidence, (4) the summary must be

  accurate and nonprejudicial, and (5) the summary must be properly

  introduced through the testimony of a witness who supervised its

  preparation.” Id. at 633. There, the defendant was convicted of conspiracy
  to defraud the United States because of his participation in a tax evasion
                                       17
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8399 Filed 12/22/20 Page 18 of 31




  scheme. Id. at 629. The government informed defendant that “upon

  request, it would make any records intended for use at trial available for

  inspection.” Id. at 633. The government also attached a condition on

  defendant’s right to examine or copy. Id. The defendant appealed,

  arguing that the district court improperly allowed the government to

  present inadmissible summaries of the evidence. The court determined

  that the government’s conduct violated Rule 1006 because the

  government needed to state specifically “when and where” the documents

  underlying the summaries could be viewed and because the government

  attached conditions on the right to examine or copy records underlying

  the summaries. Id. 633.

       Here, Petitioner argues that he received ineffective assistance of

  counsel because his attorney failed to object to the Government’s use of
  summary exhibits. ECF No. 684, PageID.8286. The Government argues

  that Petitioner has provided no evidence that the summary exhibits

  entered into evidence did not comply with Rule 1006. ECF No. 682,

  PageID.8275. But a look through the Government’s “Discovery Notice”

  finds errors like those articulated in Modena. ECF No. 117, PageID.258.

  Modena ruled that Rule 1006 does not allow the government to place

  conditions on the defendant’s right to examine or copy records underlying

  a summary. 203 F.3d at 633. But in this case the Government imposed

  conditions, by stating that “compliance with any specific request will
  trigger the defendant’s duty to provide the reciprocal discovery denoted
                                      18
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8400 Filed 12/22/20 Page 19 of 31




  in Fed. R. Crim. P. 16(b)(1)(A)-(C).” ECF No. 117, PageID.258.

  Furthermore, it was not enough that the Government provided the

  following notice that “[u]pon specific request of the defendant, the

  government will make available for inspection or copying the items…

  [relating to the summary exhibits].” Id. Under Modena, the Government

  is required to state when and where the documents underlying its

  summaries could be viewed. For these reasons, counsel’s failure to object

  to the admission of summary exhibits was ineffective because it appears

  on the available record that the Government did not fully comply with

  the Modena court’s requirements under Rule 1006. See Strickland, 466

  U.S. at 690. The Court finds that Petitioner has thus established prong

  one of the Strickland test. See id. However, Petitioner has not satisfied

  the second prong of the test because he offers no explanation as to how
  this deficiency caused any prejudice. Petitioner offers no evidence that

  the information contained in the summary exhibits was inaccurate or

  misleading. Considering the overall weight of the evidence establishing

  Petitioner’s guilt, counsel’s failure to object to the summary exhibits did

  not result in any identifiable prejudice. Id. at 687.

             b.    Immunity Agreement with Chetan Patel.

       Petitioner contends that because Chetan Patel was not indicted in

  the healthcare fraud scheme, some immunity agreement must have

  existed between Chetan and the Government and that it was a Brady


                                       19
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8401 Filed 12/22/20 Page 20 of 31




  violation for the Government to fail to disclose that to the defense at trial.

  ECF No. 673, PageID.8243-44.

       The    Government      contends        it   was   exercising   prosecutorial

  discretion when it decided not to charge Chetan Patel. ECF No. 682,

  PageID.8777 (citing United States v. Goodwin, 457 U.S. 368, 380 (1982)).

  Further, the Government asserts that no immunity agreement with

  Chetan Patel exists and that Petitioner has provided no evidence that

  one existed. Id. at PageID.8278. Indeed, Petitioner admits in his

  amended § 2255 petition that Chetan Patel was not prosecuted “[f]or

  unknow[n] reasons.” ECF No. 673, PageID.8243. These speculative and

  unsubstantiated claims are insufficient. This claim fails.

             c.    Failing to call Chetan Patel as a witness.

       Petitioner contends that if counsel had called Chetan Patel,
  Petitioner would have been able to show that he had no involvement in

  the $339,412.54 billing between Chetan Patel and First Care. ECF No.

  673, PageID.8244.

       Petitioner also contends that if his counsel had called Chetan Patel

  as a witness, he would have been provided all of the associated Jencks

  material and that this material would have shown that Petitioner had no

  involvement in Chetan’s business with First Care. Id. at PageID.8243.

  Petitioner admits that his counsel refused to have Chetan Patel testify

  as a witness at trial because he likely would have invoked his Fifth
  Amendment rights. Id.
                                         20
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8402 Filed 12/22/20 Page 21 of 31




        The Court reiterates the hurdle that Petitioner must overcome to

  succeed on this claim. A petitioner seeking relief under § 2255 must

  identify acts “outside the wide range of professional competent

  assistance.” Strickland, 466 U.S. at 690. It is insufficient to simply allege

  deficient performance by merely identifying counsel’s refusal to call a

  witness, especially a witness who could invoke his Fifth Amendment

  rights and thus prevent the testimony from being presented that

  Petitioner believes would be exculpatory. In his brief, Petitioner even

  acknowledges this futility. See ECF No. 673, PageID.8244. This claim

  also fails.

  B.    Sentencing Claims
        i.      Petitioner will not be re-sentenced under Amendment
                791 to the U.S. Sentencing Guidelines (and related
                ineffective assistance of counsel claim).

        Petitioner additionally argues that he is entitled to resentencing

  pursuant to the United States Sentencing Commissions’ Amendment

  791, which became effective in November 2015. ECF No. 673,

  PageID.8235-8238. This claim fails because Amendment 791 is

  inapplicable to his case.

        On April 30, 2014 the jury convicted Petitioner of one count of

  conspiracy to commit health care fraud, two counts of health care fraud,

  and one count of money laundering. ECF No. 384. Petitioner was subject
  to a base level offense of six based on U.S.S.G § 2B1.1(a)(2). The Court


                                       21
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8403 Filed 12/22/20 Page 22 of 31




  added sixteen levels as the loss amount exceeded $1,000,000 but was less

  than $2,500,000. § 2B1.1(b)(1). Two levels were added as the offense

  involved otherwise sophisticated means, § 2B1.1.(b)(9)(C), two levels

  were added because Petitioner was convicted of money laundering, §

  2S1.1(b)(2)(B), and two levels were added because Petitioner created a

  shell company to launder the proceeds of the health care fraud, §

  2S1.1(b)(3). This resulted in a total offense level of 28 and a guidelines

  range of 78 to 97 months, given Petitioner’s criminal history category of

  I. ECF No. 514, PageID.7191-92. Nonetheless, the Court granted a

  downward variance and imposed a sentence below the guideline range to

  a total term of 50 months imprisonment. Id. at PageID.7214. See also

  ECF No. 463.

       On November 1, 2015, the Sentencing Commission amended the
  fraud loss table which provided the basis for Petitioner’s 16-level

  enhancement. This changed the 16-level enhancement from a loss

  greater than $1 million but less than $2.5 million to a loss of greater than

  $1.5 million but less than $3.5 million and would have lowered

  Petitioner’s offense level from 16 to 14.7

       The applicable Sentencing Guidelines are the ones “in effect on the

  date the defendant is sentenced.” 18 U.S.C. § 3553(a)(4)(A)(ii). Generally,

  a federal court “may not modify a term of imprisonment once it has been


  7 This is based on the newly calculated loss/restitution amount of
  $1,480,643.68 by the Government, discussed later in this Order.
                                       22
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8404 Filed 12/22/20 Page 23 of 31




  imposed.” Dillon, 560 U.S. at 819 (quoting 18 U.S.C. § 3582(c)). But “in

  the case of a defendant who has been sentenced to a term of

  imprisonment based on a sentencing range that has subsequently been

  lowered by the Sentencing Guidelines” the Court may reduce the

  sentence if the reduction is consistent with applicable policy statement

  issued by the Sentencing Commission. Id. (quoting 18 U.S.C. §

  3582(c)(2)). With respect to the Sentencing Commission’s Policy

  Statement that became effective November 1, 2015, it stated that “the

  Court may only reduce a sentence under § 18 U.S.C. § 3582(c)(2) as a

  result of an amendment to the Guidelines Manual based on the specific

  amendments listed in § 1B1.10(d).” United States v. Williams, No. 12-

  20272, 2018 WL 4181443, at *1 (E.D. Mich. 2018). As Petitioner

  acknowledges, the Sentencing Commission did not make Amendment
  791 retroactive. Id. at *2 (citing U.S.S.G. § 1B1.10(d) (list of retroactively

  applicable amendments)) (collecting cases); United States v. Conley, 2019

  WL 2403230, at *2 (6th Cir. 2019) (defendant not eligible for sentence

  reduction under § 3582(c)(2) because Amendment 791 is not listed in §

  1B1.10(d)).

       But Petitioner does not fashion his motion as a motion to reduce his

  sentence pursuant to 18 U.S.C. § 3582(c)(2). See Williams, 2018 WL

  4181443 at *1. Rather, Petitioner requests application of Amendment

  791 via his § 2255 motion. The Sixth Circuit has held that a § 2255 motion
  is the appropriate vehicle to use when the Sentencing Commission did
                                       23
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8405 Filed 12/22/20 Page 24 of 31




  not make an amendment expressly retroactive by listing it in U.S.S.G. §

  1B1.10(d). Rivera v. Warden, FCI, Elkton, 27 Fed. Appx. 511, 514-15 (6th

  Cir. 2001) (finding clarifying amendments that are not listed in U.S.S.G.

  § 1B1.10—and thus not retroactive for purposes of applying 28 U.S.C. §

  3582(c)(2)—may be applied in a § 2255 proceeding). But in Rivera, the

  court emphasized that in order for an amendment to be applicable on a §

  2255 motion, the amendment must be deemed “clarifying” rather than

  “substantive.” Id. at 515 (“[I]f an amendment clarifies a sentencing

  guideline, rather than substantively changes a guideline, a sentencing

  court can reduce the sentence by applying the amendment retroactively,

  even if it is not listed in U.S.S.G. §1B1.10[ ]. But again, in such a case the

  prisoner files a § 2255 motion with the sentencing court.”).

       The Sentencing Commission expressly characterized Amendment
  791 as a “substantive amendment.” U.S.S.G., App. C. Supp. at 10. See

  also Mackenzie v. United States, 2017 WL 5502939, at *11 (D. Mass.

  2017) (“It is evident that the Commission intended the adjustment for

  inflation under Amendment 791 to be a substantive change, not a

  clarification.”); Whetstone v. United States, 2018 WL 2984690, at *4 (W.D.

  Mich. 2018). Therefore, this Court lacks authority to retroactively apply

  Amendment 791 to Petitioner.

       Despite the fact that Amendment 791 is not retroactive, Petitioner

  asserts that two First Circuit cases support his position that the
  amendment should nonetheless be applied to his sentence. ECF No. 684,
                                       24
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8406 Filed 12/22/20 Page 25 of 31




  PageID.8284. However, neither of these cases help him. First, as these

  decisions are from appellate courts outside the Sixth Circuit, they are not

  binding on this Court. Second, both cases deal with Amendment 709,

  which made substantive changes to the rules for determining when

  multiple crimes are counted as one for criminal history purposes;

  Amendment 709 is not relevant here. Third, neither of the unique

  procedural postures presented in these cases are applicable here.

       In both United States v. Godin, 522 F.3d 133 (1st Cir. 2008), and

  United States v. Ahrendt, 560 F.3d 69 (1st Cir. 2009), the First Circuit

  considered a non-retroactive, substantive amendment to the Sentencing

  Guidelines that became effective after the defendant was sentenced and

  while the defendant’s case was on direct appeal. The court acknowledged

  that neither it nor the district court was obligated to apply a non-
  retroactive amendment adopted after the defendant’s sentencing. 522

  F.3d at 135 (citing United States v. Diaz-Cardenas, 351 F.3d 404, 409 (9th

  Cir. 2003) (“[S]ubstantive amendments to the guidelines that occur

  between the date of sentencing and the resolution of an appeal have no

  retroactive effect unless specifically referenced in U.S.S.G. § 1B1.10.”)).

  Nonetheless, the First Circuit decided to vacate the district court’s

  sentence and remand for re-sentencing to give the district court the

  opportunity to decide whether the original or some different sentence

  should be imposed. Id. at 136. It clarified that the district court was free
  to continue to apply the Guidelines that existed at the time of the original
                                      25
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8407 Filed 12/22/20 Page 26 of 31




  sentencing, but it was also free to consider the Commission’s updated

  Guidelines. Id. See also Ahrendt, 560 F.3d at 80 (remanding for

  resentencing because of the similarities with Godin). But see United

  States v. Matos, 611 F.3d 31, 39-40 (1st Cir. 2010) (distinguishing Godin

  and Ahrendt and denying defendant’s request for remand).

       Here, Petitioner did not raise the issue on appeal and therefore

  Godin and Ahrendt are not on all fours with this case. Amendment 791

  became effective November 1, 2015, two months after Petitioner filed his

  notice of direct appeal and seven months before the Sixth Circuit issued

  its opinion. ECF Nos. 541, 594. Petitioner therefore could have raised this

  specific argument on direct appeal. Jones v. United States, 178 F.3d 790,

  796 (6th Cir. 1999). And issues that could have been raised on direct

  appeal but were not are generally waived for purposes of a § 2255 motion.
  Id. “Moreover, an error in the application of the Sentencing Guidelines

  does not warrant collateral relief under § 2255 absent a complete

  miscarriage of justice.” Id.

       However, Petitioner also incorporates within this claim the

  argument that appellate counsel was ineffective in failing to raise this

  very issue on direct appeal. ECF No. 684, PageID.8285. Therefore, the

  question becomes whether it was ineffective for appellate counsel to fail

  to argue on appeal that while Amendment 791 is not retroactive, the

  Sixth Circuit should nonetheless remand to the district court to consider
  its substantive terms.
                                      26
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8408 Filed 12/22/20 Page 27 of 31




        On that note, the Court must consider whether appellate counsel’s

  conduct (i.e., their failure to argue the logic of Godin and Ahrendt on

  direct appeal) fell outside of the “wide range of professionally competent

  assistance” given the “strong presumption that counsel’s performance

  f[ell] within the ‘wide range of professional assistance.’” Strickland, 466

  U.S. at 689; Kimmelman v. Morrison, 477 U.S. 365, 381 (1986). The Court

  finds it does not.

        First, Godin and Ahrendt are not binding precedent in the Sixth

  Circuit and Petitioner has not identified any Sixth Circuit case law

  adopting the full thrust of their holdings. To be sure, the Sixth Circuit

  joined the First Circuit and several other circuits in concluding that “the

  district court can consider subsequent amendments to the Guidelines for

  purposes of fashioning an appropriate sentence under the § 3553(a)
  factors.” United States v. Taylor, 648 F.3d 417, 425 & n.3 (6th Cir. 2011)

  (emphasis added) (citing Godin). See also United States v. Atkinson, 354

  Fed.Appx. 250, 253 (6th Cir. 2009) (unpublished decision) (“While it

  appears that [the relevant] amendment will be found not to have

  retroactive application, adoption of this change is something that the

  district court could have considered in its discretion.”).

        But even Taylor was considered under a dissimilar procedural

  posture. In Taylor, the defendant was sentenced by the district court, the

  government appealed, and the Sixth Circuit vacated the sentence,
  remanding the case to the district court for resentencing in accordance
                                       27
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8409 Filed 12/22/20 Page 28 of 31




  with the Armed Career Criminal Act. On resentencing, the district court

  resentenced the defendant to the same term of imprisonment that it

  sentenced the defendant to originally. The defendant again appealed to

  the Sixth Circuit, arguing—among other things—that the district court

  failed to consider relevant amendments made to the Guidelines between

  the original sentencing and the required resentencing.

        Therefore, while Taylor may have held that on resentencing it was

  an abuse of discretion for the district court to fail to at least consider the

  defendant’s argument that a post-sentencing amendment to the

  Guidelines should be applied, it did not hold that it would be ineffective

  for appellate counsel to fail to argue on direct appeal that the district

  court should be permitted on resentencing to consider such amendments.

  Indeed, Taylor says nothing about the Guidelines amendment being the
  catalyst for resentencing. It merely states that if resentencing is to occur,

  the district court is obligated to consider a post-sentencing amendment

  to the Guidelines if the defendant argues it should be applied.

        In sum, because Amendment 791 is not retroactive, and the Court

  can locate no authority for the proposition that the district court would

  be obligated to resentence Petitioner using Amendment 791’s new

  financial loss tables had appellate counsel raised the amendment on

  direct appeal, the Court cannot conclude that appellate counsel was

  ineffective for failing to raise this issue on appeal, particularly
  considering the high bar that Strickland imposes. See Whetstone v.
                                       28
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8410 Filed 12/22/20 Page 29 of 31




  United States, 2018 WL 2984690, at *4 (W.D. Mich. 2018) (denying

  petitioner’s § 2255 claim of ineffective assistance of appellate counsel for

  failing to raise Amendment 791 on appeal). This claim fails.8
       ii.   Petitioner’s restitution should be recalculated to avoid
             double-counting of losses.

       Petitioner makes two arguments with respect to the Court’s
  calculation of the restitution he owes. The first can be easily discarded,

  and the second is meritorious.

       First, Petitioner argues that the Court inappropriately added loss
  amounts that were not directly attributable to Petitioner’s conduct, but

  instead to Chetan Patel, the physical therapist Petitioner recruited into

  the Medicare fraud scheme. ECF No. 651, PageID.8131-32. The Court
  calculated Petitioner’s restitution amount as $1,952,095.90. ECF No.

  463, PageID.3325. To reach this amount, it added the $918,101.33 that

  was associated with Petitioner to the $1,064,784.04 that was associated
  with Chetan Patel “because he was working for Mr. Patel and for [the

  Michigan Staffing company that Petitioner created].” ECF No. 514,

  PageID.7174. Petitioner argues that because Chetan Patel was never


  8 It is worth noting that Petitioner would have difficulty showing
  prejudice in any event because he received a sentence well-below his
  guideline range of 78-97 months. Indeed, even if the lower guideline
  range required by the changes to fraud loss table were to be applied, and
  even if he were not given the two-point enhancement for use of a
  sophisticated means, the new range would be 51-63 months, and his
  sentence was 50 months.
                                      29
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8411 Filed 12/22/20 Page 30 of 31




  indicted nor testified as a witness in his case, the $1,064,784.04

  associated with Chetan Patel was “not proven beyond a reasonable doubt

  by the jury.” ECF No. 662, PageID.8190. Accordingly, Petitioner claims

  he should be held accountable for “only the loss amount due to his conduct

  and not Chetan Patel’s conduct.” Id. But Petitioner had already raised

  this argument on direct appeal, and the Sixth Circuit rejected it. ECF No.

  594, PageID.7824 (“[Petitioner] argue[s] that, under the Sixth

  Amendment’s right to a jury trial, the jury must determine the amount

  of restitution beyond a reasonable doubt. But we rejected that

  argument…Thus we reject it here.”). For this reason, this claim also fails.

       Petitioner’s second argument with respect to restitution calculation

  is that some amount of double counting occurred between those Medicare

  amounts attributable to Petitioner and Chetan Patel. More concretely,
  that Petitioner was held accountable for some false patient charges twice

  when the fraudulent files were signed by both Petitioner and Chetan

  Patel. ECF No. 662, PageID.8189-90.

       In its sur-reply, the Government agreed with Petitioner that some

  double counting occurred, attaching support from an affidavit by a special

  agent with the United States Department of Health and Human Services,

  Office of Inspector General, Office of Investigations. ECF No. 669,

  PageID.8218; ECF No. 669-2 (Affidavit of Abhijit Dixit). The Government

  conducted an additional analysis of the relevant documents and
  concluded that the restitution amount should be amended to
                                      30
Case 2:11-cr-20540-TGB-RSW ECF No. 713, PageID.8412 Filed 12/22/20 Page 31 of 31




  $1,480,643.68. Id. It contends that the Court should vacate the existing

  restitution order and enter an order requiring Petitioner to pay

  $1,480,643.68 in restitution. Id. at PageID.8219. Having considered the

  record and relevant authorities, the Court agrees that double counting

  occurred with respect to Petitioner’s calculated restitution amount. See

  United States v. Esway, 488 Fed. Appx. 969, 971 (6th Cir. 2012) (ordering

  the district court on remand to “correct the judgment to indicate” the

  correct restitution amount). Accordingly, the Court finds that the

  restitution amount be amended to $1,480,643.68.

                               IV. Conclusion

       For the reasons stated above, Petitioner’s Motion to Vacate, Set

  Aside, or Correct Sentence under 18 U.S.C. § 2255 IS DENIED IN PART

  AND GRANTED IN PART. The Court vacates the restitution order
  entered for Petitioner, and orders him to pay restitution in the amount of

  $1,480,643.68.


       IT IS SO ORDERED.

  DATED: December 22, 2020.          BY THE COURT:


                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge




                                      31
